Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of August 24,
2020, is by and among Griffin Industrial Realty, Inc., a Delaware corporation
(the “Company”), and CM Change Industrial LP, a Delaware limited partnership
(the “Purchaser”).

RECITALS

A.The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) under the 1933 Act.



B.The Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) 504,590 shares (the “Common
Shares”) of the Company’s common stock, par value $0.01 per share (“Common
Stock”), and (ii) a warrant to acquire up to 504,590 additional shares of Common
Stock, in the form attached hereto as Exhibit A (the “Warrant”) (as exercised,
collectively, the “Warrant Shares”). The Common Shares, the Warrant and the
Warrant Shares are collectively referred to herein as the “Securities.”



C.As a material inducement to the Purchaser’s entering into the Agreement, the
Company wishes to grant the Purchaser certain rights with respect to the
Securities as set forth in (i) the registration rights agreement, in the form
attached hereto as Exhibit B (the “Registration Rights Agreement”) and (ii) the
contingent value rights agreement, in the form attached hereto as Exhibit C (the
“Contingent Value Rights Agreement”).



AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

1.PURCHASE AND SALE OF COMMON SHARES AND WARRANT.
(a)Common Shares and Warrant. At the Closing (as defined below), the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company on the Closing Date (as defined below), (i) the Common Shares and (ii)
the Warrant to acquire up to the number of Warrant Shares.
(b)Closing. The closing (the “Closing”) of the purchase of the Common Shares and
the Warrant by the Purchaser shall occur remotely via the exchange of electronic
signatures and documents on the date hereof (the date the Closing occurs, the
“Closing Date”).  As used herein, “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.
(c)Purchase Price. The aggregate purchase price for the Common Shares and the
Warrant to be purchased by the Purchaser (the “Purchase Price”) shall be
$27,247,860.00. The Purchase Price is comprised of $50.00 per Common Share for
each Common Share (the “Common Equity Purchase Price”) and $4.00 per Warrant
Share for the Warrant (the “Warrant Purchase Price”).



--------------------------------------------------------------------------------

(d)Form of Payment. On the Closing Date, (i) the Purchaser shall deliver the
Purchase Price to the Company for the Common Shares and the Warrant to be issued
and sold to the Purchaser at the Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions and
(ii) the Company shall deliver to the Purchaser the number of Common Shares the
Purchaser is purchasing hereunder, and the Warrant pursuant to which the
Purchaser shall have the right to acquire up to the number of Warrant Shares, in
each case, duly executed on behalf of the Company and registered in the name of
the Purchaser.  
2.Purchaser REPRESENTATIONS AND WARRANTIES.

The Purchaser represents and warrants to the Company that:

(a)Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
(b)No Public Sale or Distribution. The Purchaser is (i) acquiring the Common
Shares and the Warrant, and (ii) upon exercise of the Warrant will acquire the
Warrant Shares issuable upon exercise thereof, in each case, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof in violation of applicable securities laws, except
pursuant to sales registered or exempted under the 1933 Act and any applicable
state securities laws; provided, however, that by making the representations
herein, the Purchaser does not agree, or make any representation or warranty, to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act and
pursuant to the applicable terms of the Transaction Documents. The Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. The
Purchaser does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
(c)Accredited Investor Status.  The Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.  
(d)Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.
(e)Transfer or Resale. The Purchaser understands that except as provided in the
Registration Rights Agreement or otherwise herein: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Purchaser shall have delivered to
the Company (if requested by the Company) an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) the Purchaser provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined
below) through whom the sale is made) may be deemed to be an underwriter (as

2











--------------------------------------------------------------------------------

that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 The Purchaser understands that the certificates or other instruments (or
book-entry notations) representing the Common Shares, the Warrant and the
Warrant Shares shall be subject to the legend requirements set forth in Section
5(d).  “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.

(f)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Purchaser and constitutes a legal, valid
and binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(g)No Conflicts.  The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) contravene the organizational documents of the
Purchaser or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Purchaser is a party, or (iii)
contravene or result in violation of any law, rule, regulation, order, judgment
or decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations hereunder.
(h)Rule 506(d) Representation. The Purchaser represents that it is not a person
of the type described in Section 506(d) of Regulation D that would disqualify
the Company from engaging in a transaction pursuant to Section 506 of Regulation
D.
(i)No Prior Ownership.  Prior to the date hereof, the Purchaser does not have
record or beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of any shares of
Common Stock.
(j)No Brokers.  No Person has or will have, as a result of the transactions
contemplated by this Agreement or any Transaction Document, any right, interest
or claim against or upon the Company, any of the Subsidiaries or the Purchaser
for any commission, fee or other compensation as a finder or broker because of
any act by the Purchaser.
(k)Government Review.  The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Purchaser (except as set forth in the
SEC Documents (as defined herein) filed by the Company on or after January 1,
2020 (other than disclosures in the “Risk Factors” or “Forward-Looking
Statements” sections thereof) or as set forth in the Disclosure Schedules

3











--------------------------------------------------------------------------------

hereto) that:

(a)Organization and Qualification. The Company and each of its Subsidiaries are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, liabilities, operations (including
results thereof) or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, provided, however, that any such effect
resulting from or arising from or relating to any of the following matters shall
not be considered when determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur: (i) any conditions affecting
the United States general economy or the financial and securities markets or
credit markets in the United States, (ii) political conditions or any conditions
resulting from any force majeure events, including natural or manmade disasters
or any epidemic, pandemic (including COVID-19) or similar outbreak or (iii)
changes in law, rule, regulation or GAAP (as defined herein), provided, further,
that any of the matters described in the foregoing clauses (i) through (iii)
will be taken into account for purposes of determining whether a Material
Adverse Effect has occurred to the extent such matter disproportionately and
adversely affects the Company and the Subsidiaries, taken as a whole, as
compared with other companies operating in the industry in which the Company and
the Subsidiaries operate. Other than as disclosed on Schedule 3(a)
(collectively, the “Subsidiaries” and each individually, a “Subsidiary”), there
is no Person in which the Company, directly or indirectly, owns capital stock or
holds an equity or similar interest.
(b)Authorization; Enforcement; Validity. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents to which it is a party and to issue the Securities
in accordance with the terms hereof and thereof.  Each Subsidiary has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party.  The execution and delivery of
this Agreement and the other Transaction Documents by the Company and the
Subsidiaries and the consummation by the Company and the Subsidiaries of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares, the issuance of the Warrant and the reservation
for issuance and issuance of the Warrant Shares issuable upon exercise of the
Warrant) have been duly authorized by the Company’s board of directors (the
“Board”), and (other than the filing with the SEC of a Notice on Form D and
Current Report on Form 8-K and any other filings as may be required by any state
securities agencies or in connection with the listing of any Securities) no
further filing, consent or authorization is required by the Company, the
Subsidiaries, their respective boards of directors or their stockholders or
other governing body. This Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.  The Transaction Documents to
which each Subsidiary is a party have been duly executed and delivered by each
such Subsidiary, and constitutes a legal, valid and binding obligation of such
Subsidiary, enforceable against such Subsidiary in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.  “Transaction Documents” means,

4











--------------------------------------------------------------------------------

collectively, this Agreement, the Warrant, the Registration Rights Agreement,
the Contingent Value Rights Agreement, the Irrevocable Transfer Agent
Instructions (as defined in Section 5(c)), and each of the other agreements and
instruments entered into by the parties hereto in connection with the
transactions contemplated hereby and thereby.

(c)Issuance of Securities. The issuance of the Common Shares and the Warrant are
duly authorized and upon issuance in accordance with the terms of the
Transaction Documents shall be validly issued, fully paid and non-assessable
and, except as set forth in the Transaction Documents, free from all security
interests, pre-emptive or similar rights, pledges, claims, defects, taxes,
liens, charges and other encumbrances (collectively, “Liens”) with respect to
the issue thereof. As of the Closing, the Company shall have reserved from its
duly authorized capital stock not less than 150% of the maximum number of shares
of Common Stock issuable upon exercise of the Warrant (without regard to any
limitations on the exercise of the Warrant set forth therein) as of the date
hereof. Upon exercise in accordance with the Warrant, the Warrant Shares,
respectively, when issued, will be validly issued, fully paid and nonassessable
and free from all Liens with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock. Subject to
the accuracy of the representations and warranties of the Purchaser in this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.
(d)No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the Subsidiaries and the consummation by the
Company and the Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares, the Warrant
and Warrant Shares and the reservation for issuance of the Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation (as defined
below) or other organizational documents of the Company or any of the
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of the
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the NASDAQ
Global Select Market (the “Principal Market” or “Nasdaq”)) applicable to the
Company or any of the Subsidiaries or by which any property or asset of the
Company or any of the Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that would not
reasonably be expected to have a Material Adverse Effect.
(e)Consents.  Except as set forth in Section 3(b), neither the Company nor any
Subsidiary is required to obtain any consent from, authorization or order of, or
make any filing or registration with, any court, Governmental Entity (as defined
below) or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the
Closing Date. The Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. For purposes of this Agreement, “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing.  

5











--------------------------------------------------------------------------------

(f)No General Solicitation; No Placement Agent’s Fees. Neither the Company, nor
any of the Subsidiaries, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by the Purchaser or its investment advisor) relating to or arising out of the
transactions contemplated hereby.  Neither the Company nor any of the
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.
(g)No Integrated Offering. None of the Company or the Subsidiaries, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities sold hereunder under the 1933 Act, whether through integration with
prior offerings or otherwise, to cause this offering of the Securities to
require approval of stockholders of the Company under any applicable law.
(h)Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares will increase in certain circumstances as set forth in the
Warrant. The Company further acknowledges that its obligation to issue the
Warrant Shares upon exercise of the Warrant in accordance with, and subject to
the terms and conditions of, this Agreement and the Warrant is, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.
(i)Application of Takeover Protections; Rights Agreement. The Company has
elected not to be governed by Section 203 of the Delaware General Corporation
Law. The Company is not party to any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of shares of
Common Stock or a change in control of the Company or any of the Subsidiaries.
(j)SEC Documents; Financial Statements.  Since January 1, 2019, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). As of their respective filing dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents (the “Financial
Statements”) complied, as to form, in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements).  Such Financial Statements
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”), consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments which will not be material, either individually or in the
aggregate).  The Company is not currently aware (including as a result

6











--------------------------------------------------------------------------------

of a recommendation from its independent accountant) that a restatement of any
of its previously issued Financial Statements is required under Item 4.02 of
Form 8-K.

(k)Absence of Certain Changes. Since the date of the Company’s most recent
financial statements contained in a Quarterly Report on Form 10-Q, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) made any material capital expenditures, individually
or in the aggregate. Neither the Company nor any of the Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiative involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company and its Subsidiaries, on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below).  For purposes of this Section 3(k), “Insolvent”
means, with respect to the Company and its Subsidiaries, on a consolidated
basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total indebtedness or (B) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured.
(l)No Developments or Circumstances. Since the date of the Company’s most recent
audited financial statements contained in an Annual Report on Form 10-K, no
event, liability, development or circumstance has occurred or exists that has
had or could reasonably be expected to have a Material Adverse Effect.
(m)Conduct of Business; Regulatory Permits. Neither the Company nor any of the
Subsidiaries is in violation of any material term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of the Subsidiaries or Bylaws or their organizational charter, certificate of
formation or articles or certificate of incorporation or bylaws, respectively.
Neither the Company nor any of the Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of the Subsidiaries, except in all cases for possible violations
which would not, individually or in the aggregate, have a Material Adverse
Effect. Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  During the three (3) years prior to the date hereof,
(i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.  

7











--------------------------------------------------------------------------------

(n)Foreign Corrupt Practices
(a).  None of the Company, its Subsidiaries or any director, officer, agent,
employee, nor any other Person acting for or on behalf of the foregoing
(individually and collectively, a “Company Affiliate”) have, in the past six
years, materially violated the U.S. Foreign Corrupt Practices Act (the “FCPA”)
or any other applicable anti-bribery or anti-corruption laws, nor has any
Company Affiliate offered, paid, promised to pay, or authorized the payment of
any money, or offered, given, promised to give, or authorized the giving of
anything of value, to any officer, employee or any other Person acting in an
official capacity for any Governmental Entity to any political party or official
thereof or to any candidate for political office (individually and collectively,
a “Government Official”) or to any Person under circumstances where such Company
Affiliate knew or was aware of a high probability that all or a portion of such
money or thing of value would be offered, given or promised, directly or
indirectly, to any Government Official, for the purpose of:
(i)(A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or
(ii)assisting the Company or its Subsidiaries in obtaining or retaining business
for or with, or directing business to, the Company or its Subsidiaries.
(o)Sarbanes-Oxley Act. The Company and its consolidated Subsidiaries are in
material compliance with all applicable requirements of the Sarbanes-Oxley Act
of 2002 that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
(p)Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of 10,000,000 shares of Common Stock, of which 5,766,236
are issued, 5,152,712 are outstanding and 613,524 are held in treasury.  All of
such outstanding shares are duly authorized and have been, or upon issuance will
be, validly issued and are fully paid and non-assessable. Except as disclosed in
Schedule 3(p): (i) none of the Company’s capital stock is subject to pre-emptive
rights or any other similar rights or any Liens suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the Company is bound to issue additional capital stock of
the Company or options, warrants, scrips, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company; (iii) there are no agreements or arrangements under which the Company
or any of the Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act (except pursuant to the Registration Rights
Agreement), (iv) there are no outstanding securities or instruments of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company, and (v) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities.  The SEC Documents contain
true, correct and complete copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).
(q)Indebtedness and Other Contracts.  Neither the Company or any of the
Subsidiaries is in violation of any term of or in default under any material
contract for indebtedness, except where such violation or default would not have
or reasonably be expected to have a Material Adverse Effect.

8







--------------------------------------------------------------------------------

(r)Absence of Litigation. Except as set forth on Schedule 3(r), there is no
action, suit, arbitration, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened in
writing against the Company or any of the Subsidiaries, which has had or would
reasonably be expected to have a Material Adverse Effect.
(s)Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged, except as
would not have or reasonably be expected to have a Material Adverse Effect.
(t)Employee Relations.  The Company and the Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.
(u)Title. Except as set forth on Schedule 3(u), the Company and the Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and the Subsidiaries, taken as a whole, in each case,
free and clear of all Liens except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of the Subsidiaries.
(v)Intellectual Property Rights. The Company and the Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
original works, inventions, licenses, approvals, governmental authorizations,
trade secrets and other intellectual property rights and all applications and
registrations therefor (“Intellectual Property Rights”) necessary to conduct
their respective businesses as now conducted, except as would not have or
reasonably be expected to have a Material Adverse Effect.  
(w)Environmental Laws. The Company and its Subsidiaries (A) are in compliance
with any and all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the foregoing clauses (A), (B) and (C), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata), including laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment.
(x)Listing. The Company is in compliance in all material respects with
applicable Nasdaq listing standards. The Common Stock is listed on Nasdaq under
the symbol “GRIF”, there are no proceedings pending or, to the knowledge of the
Company, threatened in writing to revoke or suspend such listing and the Company
has not received any written communication from Nasdaq with respect to any
pending or threatened proceeding that would give rise to a delisting from the
Nasdaq. The Company is eligible to register the Common Shares and the Warrant
Shares for resale by the Purchaser using Form S-3 promulgated under the 1933
Act.

9











--------------------------------------------------------------------------------

(y)Subsidiary Rights. The Company or one of the Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of the
Subsidiaries as owned by the Company or such Subsidiary.
(z)Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all material foreign, federal, state and local income and all other
material tax returns, reports and declarations required to be filed, (ii) has
timely paid all material taxes (including without limitation any taxes for which
it is withholding agent), whether or not shown on any such returns, reports and
declarations and (iii) to the extent required by GAAP, has set aside on its
books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no Liens for material taxes (other than taxes not yet due and payable)
upon any of the assets of the Company or any Subsidiary. None of the Company’s
or any Subsidiary’s tax returns are the subject of audit, and neither the
Company nor any Subsidiary has received written notice from any governmental
authority evidencing an intent to audit any of the Company’s or any Subsidiary’s
tax returns.
(aa)Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal control over financial reporting (as
such term is defined in Rule 13a-15 under the 1934 Act) designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the 1934 Act) designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the rules and forms of the SEC, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Neither the Company nor any of the Subsidiaries
has received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company or any of the Subsidiaries.
(bb)Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of the Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the SEC Documents and is not so disclosed and that
could be reasonably likely to have a Material Adverse Effect.
(cc)Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
(dd)Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
(ee)No “Bad Actor” Disqualification Events. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)–(viii) of the 1933 Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person (as defined below), except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3), is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the 1933 Act, any Person listed in the first paragraph of Rule
506(d)(1).

10











--------------------------------------------------------------------------------

4.COVENANTS.
(a)Form D and Blue Sky.  The Company agrees to file a Form D with respect to the
Securities as and if required under Regulation D and to provide a copy thereof
to the Purchaser promptly after such filing (provided that this requirement
shall be deemed satisfied upon the filing of the Form D through the SEC’s EDGAR
system). The Company shall, on or before the Closing Date, take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to, qualify the Securities for sale to the Purchaser at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification).  The Company shall use commercially reasonable efforts to make
all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.  
(b)Reporting Status. Until the date on which the Purchaser shall have sold all
of the Securities (the “Reporting Period”), the Company shall use commercially
reasonable efforts to file in a timely manner all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall, except as may
occur in connection with the Company’s conversion to a REIT (as defined below),
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would no longer
require or otherwise permit such termination.
(c)Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities for working capital and general corporate purposes.
(d)Financial Information. For so long as the Purchaser owns shares of Common
Stock constituting more than 4.9% of the Common Stock issued and outstanding
(calculated on an Adjusted Basis), the Company agrees to send the following to
the Purchaser (i) unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period (other than annual) that are delivered to the
Board, any Current Reports on Form 8-K and any registration statements (other
than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) copies of
all financial press releases issued by the Company or any of the Subsidiaries,
unless such press release is otherwise available to the public through the EDGAR
system or a widely available wire service, and (iii) copies of any notices and
other information made available or given to the shareholders of the Company
generally, contemporaneously with the making available or giving thereof to the
shareholders, unless such notices or other information is otherwise available to
the public through the EDGAR system.
(e)Listing.  The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall
maintain the Common Stock’s authorization for quotation on the Principal Market.
The Company shall not take any action which could be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(e).
(f)Fees. (i) The Company shall pay or reimburse the Purchaser or its designee(s)
for all reasonable and documented out-of-pocket costs and expenses incurred by
it or its affiliates in connection with the transactions contemplated by the
Transaction Documents in an amount not to exceed $150,000 for legal fees,
documentation and implementation of the transactions contemplated by the
Transaction

11











--------------------------------------------------------------------------------

Documents and due diligence in connection therewith.  The Company acknowledges
that such legal fees and expenses may be withheld by the Purchaser from the
Purchase Price at the Closing.

(ii) The Company shall be responsible for the payment of any placement agent’s
fees, financial advisory fees, or broker’s commissions (other than for Persons
engaged by the Purchaser or Persons claiming rights due to the acts of the
Purchaser) relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Purchaser harmless against, any liability,
loss or expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) incurred by the Purchaser arising in connection with any
claim relating to any such payment. Except as otherwise set forth in the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the sale of the Securities to the Purchaser.

(g)Pledge of Securities. The Company acknowledges and agrees that, following the
Lock-Up End Date and, if at such time the Purchaser has designated a Purchaser
Nominee (as defined below) that is an employee, partner, member, advisor,
consultant, operating partner or similar position of Purchaser or an affiliate
thereof, then only if compliant with the policies of the Company applicable to
all directors of the Company, the Securities may be pledged by the Purchaser in
connection with a bona fide margin agreement or other bona fide loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, except as may otherwise be required under applicable
securities laws.  The Company shall not be required to execute or deliver any
documentation in connection with a pledge of the Securities, nor shall the
Company be required to incur any cost, fee, expense or other liability in
connection therewith.  The Purchaser and its pledgee shall be required to comply
with the applicable provisions of Section 2(e) and Section 5 of this Agreement
in order to effect a sale, transfer or assignment of Securities to such pledgee.
 In the event of any foreclosure or other exercise of any remedy against the
Securities by such pledgee, all rights of the Purchaser under this Agreement or
any Transaction Document shall terminate and cease to be effective solely with
respect to such pledged Securities.
(h)Disclosure of Transactions and Other Material Information. The Company shall,
promptly after the date of this Agreement, issue a press release (the “Press
Release”) previously disclosed to the Purchaser disclosing consummation of the
transactions contemplated by the Transaction Documents. On or before the fourth
(4th) Business Day following the date of this Agreement, the Company shall file
a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents required to be
included therein (including all attachments, the “8-K Filing”). Subject to the
foregoing, neither the Company nor the Purchaser shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Purchaser, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations.  
(i)Nasdaq Restrictions. The Company and the Purchaser jointly agree that the
Securities issued to the Purchaser shall not be equal to or in excess of 20% of
the total number of outstanding shares of the Common Stock or the total voting
power of the total number of outstanding shares of Common Stock (as calculated
pursuant to Nasdaq Rule 5635(d)).

12











--------------------------------------------------------------------------------

(j)Lock-Up. The Purchaser agrees that it will not, without the prior written
consent of the Company, transfer, offer, sell, contract to sell, hypothecate,
assign, pledge, bequest or otherwise dispose of (by any means, voluntarily or
involuntarily), or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Purchaser or any affiliate of the Purchaser, directly or
indirectly, including the filing (or participation in the filing) of a
registration statement with the SEC in respect of, or establish or increase a
put equivalent position (other than pursuant to the Contingent Value Rights
Agreement) or liquidate or decrease a call equivalent position within the
meaning of Section 16 of the 1934 Act, and the rules and regulations of the SEC
promulgated thereunder with respect to, any of the Common Shares, or publicly
announce an intention to effect any such transaction, for a period of one year
(such period, the “Lock-Up Period”) after the Closing Date (such date, the
“Lock-Up End Date”).
(k)Reservation of Shares. So long as the Warrant remains outstanding, the
Company shall take all action necessary to at all times have authorized, and
reserved for issuance, no less than 150% of the maximum number of shares of
Common Stock issuable upon exercise in full of the Warrant (without regard to
any limitations on the exercise of the Warrant set forth therein).
(l)Conduct of Business.  For so long as the Purchaser owns shares of Common
Stock constituting more than 4.9% of the Common Stock issued and outstanding
(calculated on an Adjusted Basis), the business of the Company and the
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
(m)Pre-Emptive Rights.  
(i)Sale of New Securities.  During the Pre-emptive Rights Period (as defined
below), if, at any time following the Closing, the Company makes any offering or
sale of any Common Stock, other capital stock of the Company or other type of
equity interest, warrants, options or other equity securities of the Company,
including any securities that are convertible into or exchangeable into the
foregoing (other than (i) Common Stock (including restricted stock), options or
other equity securities issuable to directors, officers, advisors, employees,
consultants or other persons as approved by the Board (or a committee thereof)
or pursuant to one or more incentive, employee stock ownership, employee stock
purchase, employee inducement or similar plans or arrangements (including,
without limitation, upon conversion or exchange of any equity interests in any
Subsidiary granted under any such plan or arrangement into Common Stock), (ii)
in connection with any bona fide business combination, acquisition, strategic
partnership, commercial arrangement or joint venture, (iii) as a result of a
stock split, stock dividend, reclassification or reorganization or similar
event, (iv) pursuant to the exercise of the Warrant, (v) in connection with a
bona fide debt financing arrangement (excluding convertible debt) or (vi) in
connection with any at-the-market offering program or any firm commitment
underwritten offering) (any such security, a “New Security”) and the Purchaser
owns shares of Common Stock constituting more than 4.9% of the issued and
outstanding Common Stock of the Company (calculated on an Adjusted Basis)
immediately prior to such Offering (as defined below), then the Purchaser shall
have the right (but not the obligation) to acquire from the Company for the same
price and on the same terms as such New Securities are proposed to be offered to
others, up to the amount of New Securities in the aggregate required to enable
it to maintain its proportionate Common Stock interest in the Company
(calculated on an Adjusted Basis) immediately prior to any such issuance of New
Securities. The amount of New Securities that the Purchaser shall be entitled to
purchase in the aggregate shall be determined by multiplying (x) the total
number or principal amount of such offered New Securities by (y) a fraction, the
numerator of which is the sum of (i) the number of shares of Common Stock held
by the Purchaser, if any, and (ii) without duplication, any securities held by
the Purchaser that

13







--------------------------------------------------------------------------------

are convertible, exchangeable or exercisable for Common Stock of the Company (on
an as-converted to Common Stock basis) on such date, if any, and the denominator
of which is the total number of Common Stock outstanding (calculated on an
Adjusted Basis as of such date).  For purposes of this Agreement, “Adjusted
Basis” means using a denominator equal to the sum of (i) the aggregate number of
issued and outstanding Common Stock of the Company and (ii) without duplication,
any securities convertible, exchangeable or exercisable for Common Stock of the
Company (on an as-converted to Common Stock basis) which the Purchaser was given
an opportunity to purchase pursuant to this Section 4(m).  For purposes of this
Agreement (including, without limitation, with respect to the calculation of the
shares of Common Stock owned or held by the Purchaser pursuant to this Section
4(m) and Sections 4(d), 4(l) and 4(n)), the Purchaser shall not be deemed to own
or hold any Warrant Shares unless and until the Purchaser has exercised the
Warrant in accordance with the terms thereof and such Warrant Shares have been
issued.  
(ii)Notice. In the event the Company proposes to offer or sell New Securities
(the “Offering”), it shall give the Purchaser written notice of such Offering,
describing the price (or range of prices), anticipated amount of securities,
timing, the Persons (if known) to which or with which the New Securities are to
be offered, sold or exchanged, and all other known terms upon which the Company
proposes to offer the same, no later than ten Business Days, as the case may be,
after the commencement of marketing with respect to a Rule 144A offering or
after the Company proposes to pursue any other offering.  In the event that the
Company is required to provide the Purchaser with any notice under this Section
4(m)(ii), the Company shall deliver such notice only to such individual(s)
designated in Section 8(f) to receive such notice. The Purchaser shall have ten
Business Days from the date of receipt of such a notice (the “Pre-emptive Rights
Acceptance Period”) to notify the Company in writing that it intends to exercise
its rights provided in this Section 4(m) and as to the amount of New Securities
the Purchaser desires to purchase, up to the maximum amount calculated pursuant
to this Section 4(m). Such notice shall constitute a binding commitment of the
Purchaser to purchase the amount of New Securities so specified at the price and
other terms set forth therein. The failure of the Purchaser to respond within
such Pre-emptive Rights Acceptance Period shall be deemed to be a waiver of the
Purchaser’s rights under this Section 4(m) only with respect to the Offering
described in the applicable notice (and not, for the avoidance of doubt, with
respect to any future Offerings).
(iii)Purchase Mechanism. If the Purchaser exercises its rights provided in this
Section 4(m), the closing of the purchase of the New Securities by the Purchaser
with respect to which such right has been exercised shall take place upon the
closing of the Offering triggering the right being exercised by the Purchaser or
at such time and place as the Company and the Purchaser may agree. Each of the
Company and the Purchaser agrees to use its commercially reasonable efforts to
secure any regulatory or stockholder approvals or other consents, and to comply
with any law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.
(iv)Failure of Purchase. In the event the Purchaser fails to exercise its rights
provided in this Section 4(m) within said Pre-emptive Rights Acceptance Period,
the Company shall thereafter be entitled (during the period of 180 days
following the conclusion of the applicable period) to sell or enter into an
agreement to sell the New Securities not elected to be purchased pursuant to
this Section 4(m) by the Purchaser or which the Purchaser is unable to purchase
because of such failure to obtain any such consent or approval, at a price and
upon terms no more favorable to the purchasers of such securities than were
specified in the Company’s notice to the Purchaser. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 180-day period, the Company shall not thereafter offer,
issue or sell such New Securities without again offering such securities to the
Purchaser in the manner provided in this Section 4(m).

14











--------------------------------------------------------------------------------

(v)In lieu of offering New Securities to the Purchaser pursuant to this Section
4(m), the Company may, in its sole discretion, initially issue all of the New
Securities contemplated to be issued by it and, within a reasonable period of
time (not to exceed 30 days) following such issuance, provide the written notice
contemplated by Section 4(m)(ii) offering the Purchaser the right to acquire the
number of New Securities it would be entitled to acquire pursuant to this
Section 4(m) in accordance with this Section 4(m) to enable it to maintain its
proportionate Common Stock interest in the Company (calculated on an Adjusted
Basis) immediately prior to any such issuance of New Securities.
(vi)Optional Warrant for New Securities. If the Purchaser determines, in its
sole discretion, that the Purchaser (together with the Purchaser’s affiliates,
and any Person acting as a group together with the Purchaser or any of the
Purchaser’s affiliates) would beneficially own in excess of the Maximum
Percentage (as defined in the Warrant), or as the Purchaser may otherwise
choose, the Purchaser may elect to purchase prepaid warrants in lieu of New
Securities in such manner to result in the same aggregate purchase price being
paid by the Purchaser to the Company.
(vii)Termination of Rights. The Purchaser’s rights under this Section 4(m) shall
terminate on the immediately following Trading Day after the earlier of (i) the
expiration of the Warrant in accordance with its terms and (ii) twelve (12)
months after the Warrant is exercised in full (such period, the “Pre-emptive
Rights Period”).  For the avoidance of doubt, the Purchaser’s rights under this
Section 4(m) shall terminate and cease to apply if the Purchaser shall hold
shares of Common Stock constituting 4.9% or less of the issued and outstanding
Common Stock of the Company (calculated on an Adjusted Basis).
(n)Board Matters.  The Company shall take all necessary action to (i) increase
the number of members of the Board from nine to ten, and (ii) for so long as the
Purchaser owns shares of Common Stock constituting more than 4.9% of the Common
Stock issued and outstanding (calculated on an Adjusted Basis), appoint one
designee of the Purchaser (provided that such designee must qualify as an
independent director under the listing standards of Nasdaq, as determined by the
Board in its business judgment) (the “Purchaser Nominee”).  The initial
Purchaser Nominee shall be Ardevan Yaghoubi.  For so long as the Purchaser owns
shares of Common Stock constituting more than 4.9% of the Common Stock issued
and outstanding (calculated on an Adjusted Basis), the Purchaser Nominee shall
be nominated by the Board for re-election as a director at each subsequent
meeting of the Company stockholders and the Board will recommend, support and
solicit proxies for the election of the Purchaser Nominee in the same manner as
the Board has supported its nominees up for election at prior annual meetings of
stockholders at which the election of directors was uncontested (subject to the
proviso in the first sentence of this clause (l)).  The Purchaser Nominee will
receive copies of all notices and written information furnished to the full
Board (or, as applicable, any committee of the Board of which the Purchaser
Nominee is a member), reasonably in advance of each meeting to the extent
practicable and in any event at the same time as members of the Board or the
applicable committee. The Purchaser Nominee shall be reasonably acceptable to
the Nominating Committee of the Board applying the Company’s standard practices
and the same considerations to the Purchaser Nominee as would be applied by such
committee to any other director appointee, nominee or applicant.  The Purchaser
Nominee shall comply with the corporate governance guidelines, policies and
procedures of the Company as in effect from time to time to the extent such
compliance is required from all of the other directors, director appointees,
nominees or applicants.  The Purchaser shall cause the Purchaser Nominee (A) to
make himself or herself reasonably available for interviews, (B) to consent to
such reference and background checks or other investigations as the Board may
reasonably request in order to determine such Purchaser Nominee’s eligibility
and qualification to serve as contemplated hereunder, and (C) to provide to the
Company a completed copy of the directors and officers questionnaire submitted
by the Company to its other directors in the ordinary course of business and
such other documents and information reasonably requested by the Company.  No
Purchaser Nominee

15











--------------------------------------------------------------------------------

shall participate in, and, at the Board’s request, a Purchaser Nominee shall
recuse himself or herself from, and the Purchaser shall cause the Purchaser
Nominee to not participate in, and to recuse himself or herself from, any Board
deliberations and actions relating to the Company’s relationship with the
Purchaser or matters arising under the Transaction Documents or the transactions
contemplated therein or relating to the Purchaser or its affiliates.  The
Purchaser Nominee shall not receive any compensation (other than customary
reimbursement of expenses that are applicable to all other directors) in
connection with serving on the Board unless such Purchaser Nominee is not an
employee, partner, member, advisor, consultant, operating partner or similar
position of Purchaser or an affiliate thereof, in which case such nominee shall
be entitled to receive customary and standard compensation payable to
non-affiliated directors.  In the event that the Purchaser is no longer entitled
to designate a Purchaser Nominee pursuant to this Section 4(n), if requested by
the Company, the Purchaser shall cause the Purchaser Nominee to resign as a
director.  
(o)Certain Transactions.
(i)Without the prior written consent of the Company, for a period beginning on
the Closing Date and ending at the latest to occur of (a) twenty-four (24)
months following the date hereof and (b) the date upon which the Purchaser is no
longer entitled to nominate the Purchaser Nominee pursuant to Section 4(m)
hereof (the “Standstill Period”), neither the Purchaser nor any of its
affiliates shall, and the Purchaser shall cause each of its affiliates not to,
acting alone or as part of a group, directly or indirectly, in any manner:
(1)acquire or offer or agree to acquire, directly or indirectly, by purchase or
otherwise, voting securities or securities convertible into voting securities of
the Company, or any option or other right to acquire such ownership, except
that, in each case, Purchaser shall be permitted to acquire (w) its pro rata
portion (calculated on an Adjusted Basis in accordance with Section 4(m)) from
an underwriter of any sales of Common Stock by the Company in connection with
any at-the-market offering program or any firm commitment underwritten offering,
(x) the Securities under this Agreement, (y) the Warrant Shares and (z) any New
Securities acquired pursuant to Section 4(m) hereof (including any securities
obtained upon the exchange, exercise or conversion of such New Securities);
(2)propose to enter into, directly or indirectly, any merger, business
combination, tender offer, exchange offer, acquisition of assets, acquisition of
interests in the Company’s or its affiliates’ securities, recapitalization,
restructuring, liquidation, dissolution or similar transaction involving the
Company or any of its affiliates;
(3)otherwise seek to influence or control, in any manner whatsoever, the
management or policies of the Company or any of its affiliate;
(4)solicit proxies or electronic written consents of the stockholders of the
Company with respect to, or from the holders of, any voting securities of the
Company, or make, or in any way participate in, any solicitation of any proxy,
consent or other authority to vote any voting securities of the Company with
respect to the election of directors that have not been approved and recommended
by the independent directors of the Company or any other matter that has not
been approved and recommended by the independent directors of the Company,
otherwise conduct any nonbinding referendum with respect to the Company, or
become a participant in, or seek to advise or encourage any Person in, any proxy
contest or any solicitation with respect to the Company not approved and
recommended by the independent directors of Company, including relating to the
removal or the election of directors;
(5)call, or publicly request the call of, a special meeting of the stockholders
of the Company, or make a proposal at any meeting of the stockholders of the
Company, or seek the removal of any director from the Board (other than a
Purchaser Nominee); make or issue, or cause to be made or
16





--------------------------------------------------------------------------------

issued, any public disclosure, statement, comment or announcement, including the
filing or furnishing of any document or report with the SEC or any other
governmental agency or any disclosure to any journalist or analyst or the press
or media (including social media), in support of any solicitation described in
clause (4) above;
(6)take any action which could reasonably be expected to cause or require the
Company to make a public announcement regarding any of the foregoing, or
publicly request to amend, waive or terminate any provision of this Section
4(o);
(7)assist, advise or encourage (including by knowingly providing or arranging
financing for that purpose) any other person in performing any of the foregoing,
or disclose any intention, plan or arrangement to do any of the foregoing; or
(8)contest the validity or enforceability of this Section 4(o).

(ii)Notwithstanding the foregoing, the provisions of this Section 4(o) shall no
longer be applicable in the event that:
(1)The Company enters into a definitive written merger, sale or other business
combination agreement pursuant to which more than fifty percent (50%) of the
outstanding Common Stock of the Company would be converted into cash or
securities of another person or group or, immediately after the consummation of
such transaction, more than fifty percent (50%) of the then outstanding Common
Stock of the Company would be owned by persons other than the holders of Common
Stock of the Company immediately prior to the consummation of such transaction,
or which would result in all or substantially all of the Company’s assets being
sold to any person or group (but excluding, for the avoidance of doubt, any
merger or similar transaction in connection with the Company’s conversion to a
REIT (as defined below)); or
(2)The Company becomes the subject of any bankruptcy, insolvency or similar
proceeding (except for an involuntary proceeding that is dismissed within sixty
(60) days).

(p)REIT-related Covenants.
(i)REIT Limitations. The Purchaser acknowledges and agrees that the Company
intends to make an election to be taxed as a real estate investment trust (a
“REIT”) under Section 856 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”).  In connection therewith, the Company (or its successor) may amend
its Certificate of Incorporation or adopt a new certificate of incorporation
which will contain restrictions on ownership and transfer of the Company’s
shares intended to enable the Company to qualify as a REIT.  The Purchaser shall
provide the Company the representations and warranties as set forth in Exhibit D
(and such other representations and warranties as are reasonably requested by
the Company) that will enable the Company to grant the Purchaser a waiver from
the ownership restrictions and limitations that will be included in the
Company’s (or its successor’s) certificate of incorporation (or similar
organizational document), which waiver will be solely with respect to the Common
Shares and any Warrant Shares acquired by the Purchaser upon the exercise of the
Warrant.  Any ownership waiver granted to the Purchaser will be contingent on
the continued accuracy of such representations and warranties.  Without the
consent of the Company, neither the Purchaser nor its affiliates under the
Purchaser’s direction or control shall contravene the Company’s restrictions on
ownership and transfer designed to preserve the Company’s qualification as a
REIT as set forth in its (or its successor’s) certificate of incorporation (or
similar organizational document) as in effect from and after the date provided
in therein. Furthermore, for any taxable year in which the Company intends to
qualify as a REIT under
17





--------------------------------------------------------------------------------

the Code and the Purchaser holds shares of Common Stock, the Purchaser agrees
that it shall not own more than 4.5% of the equity securities in any tenant of
the Company or its Subsidiaries.  
(ii)Further Assurances. The Purchaser agrees to use commercially reasonable
efforts to promptly provide any and all information reasonably requested by the
Company in connection with the Company’s compliance with the terms of its
Certificate of Incorporation in effect for any taxable year in which the Company
intends to qualify as a REIT, including with respect to the ownership
limitations therein, and its continued qualification as a REIT under the Code;
provided that the Purchaser may withhold any information which it is not legally
or contractually permitted to disclose to the Company.
(iii)For the avoidance of doubt, in no event shall this Agreement or any other
Transaction Document, or any of the Securities or the Purchaser’s obligations
hereunder or thereunder, be limited in any way, nor shall the Purchaser or its
affiliates have any right to approve, interfere or otherwise participate in, the
Company’s intended conversion to a REIT, including with respect to any change of
the name of the Company or its corporate form or jurisdiction of organization.
(q)Hedging Transactions.  So long as the Purchaser has the right to designate a
Purchaser Nominee pursuant to Section 4(m), the Purchaser agrees that it will
not enter into any Hedging Transactions to the extent directors of the Company
are prohibited from entering into such Hedging Transactions pursuant to a policy
applicable to all directors of the Company.  “Hedging Transaction” means the
entering (a) into a sale of Common Stock that is marked as a short sale, (b)
into or establishment of any agreement constituting a “put equivalent position,”
as defined by Rule 16a-1(h) of the 1934 Act, or (c) otherwise entering into a
hedging transaction the primary purpose of which is to offset the loss which
results from a decline in the market price of the Common Stock.  
(r)Confidentiality.  The Purchaser shall treat any information delivered by or
on behalf of the Company (or, if permitted subject to any contractual
arrangement between the Company and the Purchaser Nominee, by or on behalf of
the Purchaser Nominee) to the Purchaser and its affiliates pursuant to this
Agreement or the other Transaction Documents and the transactions contemplated
hereby and thereby as “Evaluation Material” (as defined under that certain
Non-Disclosure Agreement, dated as of July 20, 2020, by and between the Company
and Cambiar Management LLC (the “Confidentiality Agreement”)) and will maintain
the confidentiality thereof in accordance with the terms of the Confidentiality
Agreement (subject to any applicable exclusions contained therein) until such
time as the Purchaser no longer owns any Securities.

5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
(a)Register

. The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Warrant in which the Company shall record the
name and address of the Purchaser in whose name the Warrant have been issued
(or, as applicable, the name and address of each transferee holding the
Warrant), and the number of Warrant Shares issuable upon exercise of the Warrant
held by such Person. The Company shall keep the register open and available at
all times during business hours for inspection of the Purchaser or its legal
representatives.
(b)FAST Compliance.  While any of the Securities remain outstanding, the Company
shall maintain a transfer agent that participates in the DTC FAST Program.  

18











--------------------------------------------------------------------------------

(c)Transfer Agent Instructions. The Company shall issue irrevocable instructions
to its transfer agent and any subsequent transfer agent in the form acceptable
to the Purchaser and attached hereto as Exhibit E (the “Irrevocable Transfer
Agent Instructions”) to issue certificates or credit shares to the applicable
balance accounts at DTC, registered in the name of the Purchaser or its
respective nominee(s), for the Common Shares and the Warrant Shares in such
amounts as specified from time to time by the Purchaser to the Company upon
delivery of the Common Shares or the exercise of the Warrant (as the case may
be). The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(c), and
stop transfer instructions to give effect to Section 2(e) hereof, will be given
by the Company to its transfer agent with respect to the Securities, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company to the extent provided in this Agreement and the other
Transaction Documents. If the Purchaser effects a sale, assignment or transfer
of the Securities in accordance with Section 2(e), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by the Purchaser to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Common Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such shares to the Purchaser, assignee or transferee
(as the case may be) without any legend set forth in Section 5(d) above (other
than any restrictive legend required by the Company’s organizational documents)
in accordance with Section 5(e) below. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to the Purchaser.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5(c) will be inadequate and agrees, in the event
of a breach or threatened breach by the Company of the provisions of this
Section 5(c), that the Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
(d)Legends. The Purchaser understands that the certificates or other instruments
representing the Common Shares, the Warrant and the Warrant Shares (as the case
may be), the stock certificates or book-entry notations representing the Common
Shares and the Warrant Shares (as the case may be), except as set forth below,
shall bear any legend as required by the Company’s organizational documents and
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates or book-entry notations):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL OR OTHER
EVIDENCE (IF REQUESTED BY THE COMPANY), EACH, IN A FORM REASONABLY ACCEPTABLE TO
THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.  THE SECURITIES ARE SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THAT CERTAIN SECURITIES PURCHASE

19











--------------------------------------------------------------------------------

AGREEMENT, DATED AS OF AUGUST 24, 2020.

(e)Removal of Legends. The legend set forth in Section 5(d) above shall be
removed from any applicable Securities (i) following a sale of such Securities
pursuant to an effective registration statement (including the Registration
Statement) covering the resale of such Securities, (ii) if such Securities are
eligible for sale under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions under Rule
144, or (iii) if such legend is not required under applicable requirements of
the 1933 Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall no later than two (2)
Trading Days (as defined below) (the “Required Delivery Date”) following the
delivery by the Purchaser to the Company or the transfer agent (with notice to
the Company) of a certificate representing such Securities issued with such
legend (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, if
applicable), together with any other deliveries from the Purchaser as may be
required above in this Section 5(e), deliver (or cause to be delivered) to the
Purchaser a certificate representing such Securities that is free from such
legend or, in the event that such Securities are uncertificated, remove any such
legend and related stop transfer instructions in the Company’s stock records for
such Securities.  “Trading Day” means any day on which the Common Stock is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).
(f)Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue and
deliver (or cause to be delivered) to the Purchaser by the Required Delivery
Date a certificate representing the Securities so delivered to the Company by
the Purchaser that is free from the legend set forth in Section 5(d) above
(other than any restrictive legend required by the Company’s organizational
documents) or (ii) credit the balance account of the Purchaser’s or the
Purchaser’s nominee with DTC for such number of Common Shares or Warrant Shares
so delivered to the Company, and if on or after such Required Delivery Date the
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Purchaser of shares of
Common Stock that the Purchaser anticipated receiving from the Company without
the legend set forth in Section 5(d) above (a “Buy-In”), then the Company shall,
within two (2) Business Days after the Purchaser’s request and in the
Purchaser’s discretion, either (i) promptly honor its obligation to deliver to
the Purchaser a certificate or certificates or credit the Purchaser’s DTC
account representing such number of shares of Common Stock that would have been
issued if such Required Delivery Date had been met or (ii) pay cash to the
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Shares or Warrant Shares (as the
case may be) that the Company was required to deliver to the Purchaser by the
Required Delivery Date times (B) the Closing Sale Price of the Common Stock on
the Trading Day immediately preceding the Required Delivery Date.

For purposes of this Section 5(f), “Closing Sale Price” means, for any security
as of any date, the last closing trade price for such security on the Principal
Market, as reported by Bloomberg Financial Markets (“Bloomberg”), or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing trade price, then the last trade price of such security
prior to 4:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last trade price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or if the foregoing does not apply,

20











--------------------------------------------------------------------------------

the last trade price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
last trade price is reported for such security by Bloomberg, the average of the
ask prices of any market makers for such security as reported in the “pink
sheets” by OTC Markets Group Inc.  If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Purchaser. If the Company
and the Purchaser are unable to agree upon the fair market value of such
security, then they shall agree in good faith on a reputable investment bank to
make such determination of fair market value, whose determination shall be final
and binding and whose fees and expenses shall be borne by the Company. All such
determinations shall appropriately adjusted for any share dividend, share split,
share combination or other similar transaction during such period.

6.purchaser’s closing deliverables.
(a)At or prior to the Closing, the Purchaser shall deliver or cause to be
delivered the following:
(i)The Purchaser shall have executed each of the Transaction Documents and
delivered the same to the Company.
(ii)The Purchaser shall have delivered to the Company the Purchase Price for the
Common Shares and the related Warrant being purchased by the Purchaser at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
7.company’s closing deliverables.  
(a)At or prior to the Closing, the Company shall deliver or caused to be
delivered the following:
(i)The Company shall have (A) duly executed and delivered to the Purchaser each
of the Transaction Documents and (B) delivered to the Purchaser the Common
Shares and the Warrant being purchased by the Purchaser at the Closing pursuant
to this Agreement.
(ii)The Company shall have delivered to the Purchaser a certificate evidencing
the incorporation and good standing of the Company in its state of incorporation
issued by the Secretary of State of such state as of a date within ten (10) days
of the Closing Date.
(iii)The Company shall have delivered to the Purchaser a certificate, executed
by the Secretary of the Company and dated as of the Closing Date, as to (i) the
Certificate of Incorporation, (ii) the Bylaws of the Company as in effect at the
Closing, and (iii) the resolutions consistent with Section 3(b) as adopted by
the Board, in the form attached hereto as Exhibit F.
(iv)The Company shall have delivered to the Purchaser a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of the day immediately prior to the Closing Date.
(v)The Company and the Subsidiaries shall have delivered to the Purchaser such
other documents relating to the transactions contemplated by this Agreement as
the Purchaser or its counsel may reasonably request.
8.MISCELLANEOUS.

21











--------------------------------------------------------------------------------

(a)Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
(b)Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
(c)Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.  
(d)Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
(e)Entire Agreement; Amendments. This Agreement, the other Transaction Documents
and the schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Purchaser, the Company, the Subsidiaries, their
affiliates and Persons acting on their behalf with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and

22











--------------------------------------------------------------------------------

thereto and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company, the Subsidiaries nor the Purchaser (or their affiliates) makes any
representation, warranty, covenant or undertaking with respect to such matters.
 No provision of this Agreement may be amended or waived other than by an
instrument in writing signed by the Company and the Purchaser.  The Company has
not, directly or indirectly, made any agreements with the Purchaser relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement
and the Transaction Documents, the Purchaser has made no commitment or promise
or has any other obligation to provide any financing to the Company, any
Subsidiary or otherwise.

(f)Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic mail; or (iv) one
(1) Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:



Griffin Industrial Realty, Inc.



641 Lexington Avenue



New York, NY 10022



Telephone: (212) 218-7910



Email: mgamzon@griffinindustrial.com



Attention: Michael Gamzon, President & Chief Executive Officer



with a copy (which shall not constitute notice) to:



Latham & Watkins LLP



885 Third Avenue



New York, NY 10022



Telephone: (212) 906-1200



Facsimile: (212) 751-4864



Email: John.Giouroukakis@lw.com



Attention: John Giouroukakis



23











--------------------------------------------------------------------------------

If to the Purchaser (solely for purposes of delivering notice of an Offering



pursuant to Section 4(m)):



CM Change Industrial LP



90 Park Avenue, 32nd Floor



New York, NY 10016



Telephone:  212-274-1074



Email: ko@cambiarlp.com



Attention: Keith O’Connor



with a copy (which shall not constitute notice) to:



Kleinberg, Kaplan, Wolff & Cohen, P.C.



500 Fifth Avenue



New York, New York 10110



Telephone: (212) 986-6000



Facsimile: (212) 986-8866



Email: jain@kkwc.com



Attention: Jonathan Ain, Esq.



If to the Purchaser (for all other purposes):



CM Change Industrial LP



90 Park Avenue, 32nd Floor



New York, NY 10016



Telephone:  212-274-1074



Email: ko@cambiarlp.com



Attention: Keith O’Connor



with a copy (which shall not constitute notice) to:





Kleinberg, Kaplan, Wolff & Cohen, P.C.



500 Fifth Avenue



New York, New York 10110



Telephone: (212) 986-6000



Facsimile: (212) 986-8866



Email: jain@kkwc.com



Attention: Jonathan Ain, Esq.



or to such other address and/or facsimile number and/or electronic mail and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile, receipt by
electronic mail or receipt from an overnight courier service in accordance with
clause (i), (ii), (iii) or (iv) above, respectively.

24







--------------------------------------------------------------------------------

(g)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of any of the Securities. Neither the Company nor the Purchaser
shall assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Purchaser or the Company, as applicable, provided
that the Company may, without the consent of the Purchaser, assign all or part
of its rights and obligations hereunder in connection with its conversion to a
REIT (as defined herein).
(h)No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 8(k).
(i)Survival. The representations and warranties contained herein shall survive
the Closing for a period of one year following the Closing Date.  The covenants
contained herein shall survive the Closing until fully performed in accordance
with their terms.
(j)Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k)Indemnification.  
(i)Indemnification by the Company.  Subject to the terms and conditions hereof
(including Section 8(i)), the Company shall defend, protect, indemnify and hold
harmless the Purchaser and its stockholders, partners, members, officers,
directors, employees and any of the foregoing Persons’ agents or other
Representatives (collectively, the “Purchaser Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, penalties, liabilities
and damages, and reasonable, documented out-of-pocket costs, fees and expenses
in connection therewith (irrespective of whether any such Indemnitee (as defined
herein) is a party to the action for which indemnification hereunder is sought),
and including reasonable, documented out-of-pocket attorneys’ fees and
disbursements (the “Indemnified Liabilities”), incurred by any Purchaser
Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in this Agreement, or (b) any breach of any covenant,
agreement or obligation of the Company or any Subsidiary contained in this
Agreement. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law, subject to the terms hereof.
(ii)Indemnification by the Purchaser.  Subject to the terms and conditions
hereof (including Section 8(i)), the Purchaser shall defend, protect, indemnify
and hold harmless the Company and its stockholders, partners, members, officers,
directors, employees and any of the foregoing Persons’ agents or other
representatives (collectively, the “Company Indemnitees”, and in such capacity,
the Purchaser Indemnitees or the Company Indemnitees, the “Indemnitees”) from
and against any and all Indemnified Liabilities incurred by any Company
Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Purchaser in this Agreement, or (b) any breach of any covenant, agreement or
obligation of the Purchaser contained in this Agreement. To the extent that the
foregoing undertaking by the Purchaser may be unenforceable for any reason, the
Purchaser shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law,
subject to the terms hereof.

25











--------------------------------------------------------------------------------

(iii)Promptly after receipt by an Indemnitee under this Section 8(k), of notice
of the threat or commencement of any action, such Indemnitee will, if a claim in
respect thereof is to be made against an indemnifying party under this Section
8(k), promptly notify each such indemnifying party in writing thereof, but the
failure or delay to notify such indemnifying parties will not relieve such
indemnifying parties from any liability that they may have to any Indemnitee
under this Section 8(k), except to the extent that its ability to defend is
actually impaired by such failure or delay. In case any such action is brought
against any Indemnitee and such Indemnitee seeks or intends to seek indemnity
from any indemnifying party, the indemnifying party shall be entitled to
participate in, and, to the extent that it may wish, to assume the defense
thereof with counsel reasonably satisfactory to such Indemnitee; provided,
however, if the defendants in any such action include both the Indemnitee and
the indemnifying party, and the Indemnitee shall have reasonably concluded,
based on the advice of counsel reasonably satisfactory to the indemnifying
party, that there may be a conflict of interest between the positions of the
indemnifying party and the Indemnitee in conducting the defense of any such
action or that there may be legal defenses available to it and/or other
Indemnitees that are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to direct the defense of such action on behalf of the Indemnitee), the
Indemnitees shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnitee. Upon receipt of notice from the indemnifying party to such
Indemnitee of its election to assume the defense of such action and approval by
the Indemnitee of counsel, the indemnifying party shall not be liable to such
Indemnitee under this Section 8(k) for any legal or other expenses subsequently
incurred by such Indemnitee in connection with the defense thereof unless (i)
the Indemnitee shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the Indemnitees who
are parties to any one action or series of related actions in the same
jurisdiction (other than local counsel in any such jurisdiction)) or (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the Indemnitees to represent the Indemnitees within a reasonable time after
notice of commencement of action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party. In no
event shall any indemnifying party be liable for any settlement or in respect of
any amounts paid in settlement of any claim, action or proceeding unless the
indemnifying party shall have approved in writing the terms of such settlement;
provided, however, that such consent shall not be unreasonably withheld or
delayed. No indemnifying party shall, without the prior written consent of the
Indemnitee, effect any settlement of any pending or threatened claim, action or
proceeding in respect of which any Indemnitee is or could have been a party and
indemnification could have been sought hereunder by such Indemnitee from all
indemnifiable liabilities that are the subject matter of such claim, action or
proceeding, unless such settlement (x) includes an unconditional release of such
Indemnitee, in form and substance reasonably satisfactory to such Indemnitee,
from all liability on claims that are the subject matter of the subject claim,
action or proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnitee.
(iv)In no event shall the Company or the Purchaser, as applicable, be liable to
any Indemnitee to the extent that any indemnifiable liabilities arise out of or
are based upon (A) the failure of the Purchaser or the Company, as applicable,
to comply with the covenants, agreements or obligations contained in this
Agreement, (B) any misrepresentation or breach of any representation or warranty
made by the Purchaser or the Company, as applicable, in this Agreement or (C)
the gross negligence, bad faith or willful misconduct of the Purchaser or the
Company, as applicable.  Notwithstanding anything to the contrary herein, the
maximum aggregate liability of the Company for any indemnifiable liability shall
in no event exceed the Purchase Price.  

26











--------------------------------------------------------------------------------

(l)No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rules of strict construction will be applied against any party hereto.
(m)Remedies.  Each of the Company and the Purchaser shall have all rights and
remedies set forth in the Transaction Documents and all of the rights which the
Company or Purchaser has under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security) and to exercise all
other rights granted by law. Furthermore, each party hereto recognizes that in
the event any other party hereto fails to perform, observe, or discharge any or
all of its obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief, and accordingly each party hereto agrees that the
other party hereto shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security.
(n)Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

[signature pages follow]

27











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Purchaser have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.



COMPANY:



GRIFFIN INDUSTRIAL REALTY, INC.





By: /s/Anthony J. Galici

Name: Anthony J. Galici

Title:Vice President, Chief Financial Officer and Secretary



[Signature Page to Securities Purchase Agreement]







--------------------------------------------------------------------------------

PURCHASER:



CM CHANGE INDUSTRIAL LP



By: Cambiar GP Holdings LLC, its General Partner





By: /s/Michael Simanovsky

Name: Michael Simanovsky

Title: Authorized Person



















[Signature Page to Securities Purchase Agreement]







--------------------------------------------------------------------------------

EXHIBITS

Exhibit AForm of Warrant

Exhibit BForm of Registration Rights Agreement

Exhibit CForm of Contingent Value Rights Agreement

Exhibit DPurchaser’s Representations and Warranties Relating to the Company’s
REIT Waiver

Exhibit EForm of Irrevocable Transfer Agent Instructions

Exhibit FForm of Secretary’s Certificate







--------------------------------------------------------------------------------

Exhibit D



REPRESENTATIONS RELATING TO A WAIVER OF OWNERSHIP LIMITS



For purposes of this Exhibit D, the following terms shall have the following
meanings:



“Aggregate Stock Ownership Limit” shall mean 5.5% in value of the aggregate of
the outstanding shares of Capital Stock, excluding any such outstanding Capital
Stock that is not treated as outstanding for U.S. federal income tax purposes.



“Applicable Percentage” shall mean four and one-half percent (4.5%).



“Beneficial Ownership” shall mean ownership of Capital Stock by a Person,
whether the interest in the shares of Capital Stock is held directly or
indirectly (including by a nominee), and shall include interests that are
actually owned or would be treated as owned through the application of Section
544 of the Code, as modified by Sections 856(h)(1)(B) and 856(h)(3) of the Code.
 The terms “Beneficial Owner,” “Beneficially Owns” and “Beneficially Owned”
shall have the correlative meanings.



“Capital Stock” shall mean all classes or series of stock of the Company,
including, without limitation, Common Stock and preferred stock of the Company.



“Common Stock Ownership Limit” shall mean 5.5% (in value or in number of shares,
whichever is more restrictive) of the aggregate of the outstanding shares of
Common Stock of the Company, excluding any such outstanding Common Stock that is
not treated as outstanding for U.S. federal income tax purposes.



“Constructive Ownership” shall mean ownership of Capital Stock by a Person,
whether the interest in the shares of Capital Stock is held directly or
indirectly (including by a nominee), and shall include interests that are
actually owned or would be treated as owned through the application of Section
318(a) of the Code, as modified by Section 856(d)(5) of the Code.  The terms
“Constructive Owner,” “Constructively Owns” and “Constructively Owned” shall
have the correlative meanings.



“Individual” means an individual, a trust qualified under Section 401(a) or
501(c)(17) of the Code, a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code, or a
private foundation within the meaning of Section 509(a) of the Code, provided
that, except as set forth in Section 856(h)(3)(A)(ii) of the Code, a trust
described in Section 401(a) of the Code and exempt from tax under Section 501(a)
of the Code shall be excluded from this definition.



“Person” shall mean an Individual, corporation, partnership, limited liability
company, estate, trust, association, joint stock company or other entity and
also includes a group as that term is used for purposes of Section 13(d)(3) of
the Securities Exchange Act of 1934.



“Purchaser Group” means, (i) the Purchaser, and (ii) any entity that
Beneficially Owns or Constructively Owns Common Stock in the Company solely as a
result of any Purchaser’s direct or indirect ownership of the Purchaser Common
Stock, provided that, in the case of this clause (ii), such entity (x) controls,
is controlled by, or is under common control with, such Purchaser and (y) is not
an Individual.





--------------------------------------------------------------------------------

“Purchaser Common Stock” shall mean the shares of Common Stock acquired by the
Purchaser from the Company pursuant to this Agreement and any shares of Common
Stock issued upon the exercise by the Purchaser of the Warrant(s) acquired by
the Purchaser from the Company pursuant to this Agreement.



The Purchaser hereby represents and covenants that, at all times during which it
or any other member of its Purchaser Group Beneficially Owns or Constructively
Owns Purchaser Common Stock in excess of the Common Stock Ownership Limit or the
Aggregate Stock Ownership Limit:



1.The members of the Purchaser Group will not (i) Beneficially Own or, to the
knowledge of the Purchaser (after due inquiry), Constructively Own, in the
aggregate, Common Stock other than the Purchaser Common Stock, and (ii)
Beneficially Own or, to the knowledge of the Purchaser (after due inquiry),
Constructively Own any other shares of Capital Stock of the Company.



2.The Purchaser is not an Individual.



3.As a result of the Purchaser’s Beneficial Ownership and, to the knowledge of
the Purchaser (after due inquiry), Constructive Ownership of the Purchaser
Common Stock, (i) no Person, other than members of the Purchaser Group, will
Beneficially Own or, to the knowledge of the Purchaser (after due inquiry),
Constructively Own Capital Stock in excess of the Aggregate Stock Ownership
Limit or Common Stock in excess of the Common Stock Ownership Limit, and (ii) no
Individual will Beneficially Own or, to the knowledge of the Purchaser (after
due inquiry) Constructively Own Capital Stock in excess of the Aggregate Stock
Ownership Limit or Common Stock in excess of the Common Stock Ownership Limit.



4.Neither the Purchaser nor, to the knowledge of the Purchaser (after due
inquiry) any other member of the Purchaser Group will Constructively Own more
than the Applicable Percentage of the equity interests in any tenant of the
Company or its subsidiaries.  For purposes of this exhibit, references to a
percentage of the equity interests of an entity shall mean, in the case of a
corporation, the percentage of the voting power or value of shares of such
corporation, and, in the case of any other entity, the percentage interest in
the assets or net profits of such entity, in each case, determined in accordance
with Section 856(d)(2)(B) of the Code.



5.The Company will provide to the Purchaser, from time to time, a then current
list of all tenants of the Company and its subsidiaries (the “Tenant List”). The
Purchaser shall provide advance written notice to the Company before any member
of the Purchaser Group intentionally becomes a Constructive Owner of the
Applicable Percentage of any tenant of the Company or its subsidiaries listed on
the Tenant List (a “Listed Tenant”). The Purchaser shall promptly provide
written notice to the Company if it has knowledge that any member of the
Purchaser Group Constructively Owns equity interests in a Listed Tenant in
excess of the Applicable Percentage and has not provided advance written notice
to the Company.  Upon receipt of written notice from the Company of the name of
a prospective tenant, the Purchaser shall inform the Company within ten (10)
days whether members of the Purchaser Group, to the knowledge of the Purchaser
(after due inquiry), Constructively Own more than the Applicable Percentage of
the equity interests in such prospective tenant.  If, after exercising due care,
the Purchaser nevertheless violates the representations in this paragraph 5
(without regard to knowledge) and as a result of such violation the maximum rent
expected to be produced



--------------------------------------------------------------------------------

by any Listed Tenant in any taxable year does not exceed and is not expected to
exceed such amount that, together with all other non-qualifying income of the
Company, would reasonably be expected (as determined by the Company) to cause
the Company to violate the gross income requirements in Section 856(c)(2) or
Section 856(c)(3) of the Code for any taxable year (the “Rent Threshold”), then
Purchaser shall be deemed to be in compliance with this Exhibit D for so long as
both (i) the Purchaser and the Company are working together in good faith to
promptly resolve such violation, and (ii) such violation is not likely to cause
the Company to fail to satisfy any of the requirements for qualification and
taxation as a REIT (taking into account any relevant facts relating to the
Company’s satisfaction of such requirements such as the amount of non-qualifying
income otherwise derived by the Company).



6.In the event the Purchaser determines that any of the representations or
covenants herein are or may become untrue or be violated, the Purchaser will
promptly inform the Company.



7.If, after exercising due care, the Purchaser nevertheless violates any of the
representations in paragraphs 1, 3 or 4 (without regard to knowledge) relating
to Constructive Ownership and notwithstanding such violation the Company is not
likely to fail to satisfy any of the requirements for qualification and taxation
as a REIT  (as determined by the Company), then Purchaser shall be deemed to be
in compliance with this Exhibit D for so long as both (i) the Purchaser and the
Company are working together in good faith to promptly resolve such violation,
and (ii) such violation is not likely to cause the Company to fail to satisfy
any of the requirements for qualification and taxation as a REIT (taking into
account any relevant facts relating to the Company’s satisfaction of such
requirements such as the amount of non-qualifying income otherwise derived by
the Company).



8.Subject to legal and contractual restrictions, the Purchaser will use
commercially reasonable efforts to promptly provide such information reasonably
requested by the Company to enable the Company to confirm the accuracy of the
representations and covenants of the Purchaser, to determine the number of
shares of Common Stock and amount of equity interests in any tenant Beneficially
Owned or Constructively Owned by any member of the Purchaser Group, any
Affiliate of a member of the Purchaser Group and any direct and indirect owner
of a member of the Purchaser Group, or otherwise to enable the Company to
determine its compliance with the requirements for qualification and taxation as
a REIT.  



--------------------------------------------------------------------------------